EXHIBIT (10.28)(ii)

 

FIRST AMENDMENT

TO

SEVERANCE AGREEMENT

 

THIS FIRST AMENDMENT TO SEVERANCE AGREEMENT (the “Amendment”) is entered into by
and between Ecolab Inc., a Delaware corporation (the “Company”) on behalf of its
subsidiary Nalco Company, and J. Erik Fyrwald (“Executive”), effective as of
February 24, 2012.  Capitalized terms not defined in the Amendment shall have
the meanings ascribed to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Executive and Nalco Company (“Nalco”) entered into a Severance
Agreement, dated January 1, 2011 (the “Agreement”); and

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
July 19, 2011, Nalco Holding Company merged with and into Sustainability
Partners Corporation a wholly-owned subsidiary of the Company, as of December 1,
2011, pursuant to which Sustainability Partners Corporation survived the merger
and was renamed Nalco Holding Company; and

 

WHEREAS, Nalco is a wholly-owned subsidiary of Nalco Holding Company; and

 

WHEREAS, Executive and the Company desire to amend the Agreement to acknowledge
the occurrence, and revise the definition, of Good Reason and make certain other
changes;

 

NOW, THEREFORE, in consideration of Executive’s performance, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, effective as of the date first above written, to amend the Agreement in
the following particulars:

 

1.                                      By deleting the second and third
sentences of the definition of “Good Reason” under Section 1 of the Agreement
and replacing them with the following:

 

“For purposes of this Agreement, the Executive must notify the Company within
twenty-four (24) months of a claimed Good Reason Event that Executive is
terminating his employment.  For the avoidance of doubt, the Company
acknowledges and agrees that Executive incurred a material diminution in
Executive’s responsibilities constituting a “Good Reason Event” as a result of
changes in the circumstances of his employment occurring on the date of merger,
December 1, 2011, which is not susceptible to cure, and may voluntarily

 

--------------------------------------------------------------------------------


 

terminate his employment at any time through November 30, 2013 in accordance
with Section 3 herein.”

 

2.                                      By deleting Section 2 of the Agreement
and replacing it with the following:

 

“2.  Term of Agreement and Termination of All Other Severance Benefits. This
Agreement shall be in effect from January 1, 2011 until November 30, 2013 (the
“Term”).  Notwithstanding the foregoing but subject to Section 3 (and those
portions of Section 1 as apply to Section 3) herein, Executive’s employment at
all times shall be deemed to be an employment at-will and Executive’s employment
may be terminated by Executive or the Company for any reason or no reason. While
in force, this Agreement shall represent the only severance benefit for
Executive (it being acknowledged and understood that Executive’s Change in
Control Agreement dated January 1, 2011 between Nalco Holding Company and him
provides for benefits other than severance and is not affected by this Agreement
as amended). All other severance agreements for Executive, including without
limitation the Severance Agreement dated February 28, 2008, are hereby
terminated, and Executive shall have no claim under any severance policy.”

 

3.                                      By adding the following immediately at
the end of Section 6(g) of the Agreement:

 

“With a copy to:

Ecolab Inc.

370 Wabasha Street North

St. Paul, Minnesota 55102

Attention: James J. Seifert, Executive Vice President, General Counsel and
Secretary

Fax No. : (651) 293-2471”

 

4.                                      Except as modified herein the Agreement
shall remain in full force and effect.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original for all purposes, and together shall constitute one and the same
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on this 24th
day of February, 2012, to be effective as of the date first above written.

 

 

 

Ecolab Inc.

 

 

 

 

 

 

By:

/s/Michael L. Meyer

 

 

 

 

 

 

Name:

Michael L. Meyer

 

 

 

 

 

 

Title:

Executive V.P. Human Resources

 

 

 

 

 

 

 

 

 

J. Erik Fyrwald

 

 

 

 

 

 

/s/J. Erik Fyrwald

 

--------------------------------------------------------------------------------